DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Note that it would appear there is a typographical error in the Application Data Sheet filed on 12/02/2020. Page 3, under the “Domestic Benefit/National Stage Information” recites “PCT/US/19574”, it would appear that this should instead be recited as “PCT/US2019/019574”.
Power of Attorney
It is noted that no Power of Attorney has been filed and therefore no further interview can be permitted. 

Response to Amendment / Election / Restrictions
Applicant’s amendment filed 6/30/2022 has been entered.
Claims 1-12 have been cancelled.
Claims 13-42 are pending. 
Claims 27-38 are withdrawn from consideration (See below).
Claims 13-26 and 39-42 are pending and drawn to the elected invention (by original presentation) and are examined below.
Newly submitted claims 27-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	In this instance, previously examined Claims 1-12 were drawn to a feeder apparatus comprising feed elements, two velocity zones and a controller and even previously filed claims 10-12, although drafted as a “method”, the method was drawn to a step of providing the same structure. 
	Newly presented Claims 13-26 and 39-42 of the amendment filed 6/30/2022 appear to be drawn to the same features as originally claimed. However, Claims 27-38 are drawn method claims which are patentably distinct from the structure of the apparatuses presented. 
	The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatuses in each instance, can be readily used to practice a materially different process as noted by the different processes of Claims 27 and 33. Further, the apparatuses can be readily used to transport different materials and can be used with several different velocity profiles. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include several reference character(s) not mentioned in the description. These include the reference characters in the Figures 1A-1C labelled as “Prior Art”. For example, characters “30”, “32”, “34”, “44”, “45”, etc. are not found within the Applicant’s specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 3 and 4A appear to have velocity zones “220” and “230” as mislabeled. Based on the specification, it would appear that zone “230” should be downstream of “220” which appears to be labeled in a backwards manner.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13, 23, 26, 39, and 42 are objected to because of the following informalities:  
	-Claim 13, line 18, “said initial variable velocity zone” should instead be “said first variable velocity zone”.  
	-Claim 13, line 26, “the feeder” should be “the feeder apparatus”. 
	-Claim 13, line 8, “the direction of travel” should instead be “a direction of travel”
	 
	
	-Claim 23, lines 7-8 recite “said table” multiple times and would be better recited as “said table surface”. 
	-Claim 26, line 6, “a drive mechanism for said control surfaces” should instead be “a drive mechanism for each said control surface”.
	-Claim 39, line 1, “Sheet feeder apparatus” should instead be “A sheet feeder apparatus”
	-Claim 39 recites “feeder” several times but this should instead be “feeder apparatus”. 
	-Claim 42, line 26, “a drive mechanism for said control surfaces” should instead be “a drive mechanism for each said control surface”.
	-Claim 42 recites several instances of “sheets” and “boards” interchangeably, however one or the other should only be referred to. 
	-The end of Claim 42 recites “sheets are fed into said feeder apparatus” but this would be better recited as “boards are fed through said feeder apparatus and into the host machine”.
	-Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-26 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, lines 3-4 recite “a sheet supporting feed table surface …having feed elements or drive wheels” and subsequently, for example lines 6 and 11, recite “said feed elements” with subsequent recitations pertaining to the “feed elements”. These combinations of recitations render the claim indefinite as it is unclear as to what “or drive wheels” is intending to encompass as “said feed elements” are subsequently recited as and therefore limiting the alternative limitations to just the “feed elements”. Therefore, since the drive wheels are not subsequently recited it is unclear what further limitation the “or drive wheels” is intending to provide to the claim and therefore, renders the claim indefinite. 
Regarding Claim 16, the claim recites “initially accelerate a sheet at a relatively low rate and thereafter at a relatively high rate before decelerating it to host machine speed to reduce peak torque required for said first motor system”. This limitation renders the claim indefinite for several reasons. It is unclear as to what a “relatively high rate” and “relatively low rate” are referring to as it is clear that relative terminology is being referenced without a reference point/value. Further it is unclear as to how the peak torque is reduced and what it is reduced relative to.
Regarding Claim 18, the claim recites “a specific motion profile designed to reduce the peak torque requirements by initially accelerating the sheet at a lower rate than what would normally be required over a specific distance, thereafter accelerating the sheet above host machine speed momentarily for it to “catch up”, and then decelerating the sheet to host machine speed to ensure that the longest sheet that can be fed (maximum sheet) is not sacrificed”. These limitations render the claim indefinite for several reasons. It is unclear as to what “a specific motion profile” is referring to, it is unclear as to what the motion profile is “specific” relative to. Further “the peak torque requirements” lack antecedent basis within the claim and it is unclear as to what structure the peak torque is referring to. Further, “a lower rate” renders the claim further indefinite as it is unclear as to what the rate is “lower” relative to and “normally required over a specific distance” is further unclear as it is unclear what specific distance is being referred to and what conditions “normally” is referring to. Even further, it is unclear what “momentarily” is encompassing and what the sheet is intended to “catch up” to. Several instances of indefinite terminology is referenced in this limitation to the extent that an intended claim scope cannot be readily attained. 
Regarding Claim 20, line 2 recites “the vacuum areas”, however, this lacks antecedent basis within the claim and it is unclear as to what the Applicant is intending to refer to and therefore the claim is rendered indefinite. 
Regarding Claim 23, lines 1-3 recite “A self-contained no-feed-roll computer controlled corrugated board or paperboard sheet feeder apparatus (200) configured to retrofit or upgrade an pre-existing corrugated board processing machine (10), comprising”. This preamble renders the claim indefinite as it is unclear as to what “self-contained no-feed-roll computer controlled corrugated board or paperboard sheet feeder apparatus” is intending to structurally imply outside of a sheet/board feeder apparatus. Specifically, it is unclear as to what “self-contained” and “no-feed-roll” are intending to encompass. While it can be speculated that “self-contained” is referring to a separate but integral structure and “no-feed-roll” is referring to a lack of a feed roll, this is merely speculation and an interpreted scope of a claim should not be based on speculation. It is also noted that if applicant is attempting to refer to a lack of a feed roll, it is unclear as to how the claimed “drive wheels” cannot be readily confused as a “feed roll”. 
Even further regarding the recitation above, it is unclear as to how the apparatus is “configured to retrofit or upgrade” a machine and what “upgrade” is referring to as such a term is viewed as a relative term without a point of reference.
Regarding Claim 24, the claim is viewed as indefinite for the same reasoning as Claim 18 outlined above. 
Further, Claim 42 also recites the same issues as Claims 24 and 18 and is therefore also rendered indefinite. 
Further regarding Claim 42, lines 20-22 recite “a variable vacuum generator and variable control surfaces in each of said first and second velocity zones, and responsive to said first and second velocity control signals”, however it is unclear as to what Applicant is referring to by “responsive to said first and second velocity control signals” and how the surfaces and generator can be viewed as “responsive” to the velocity signals.
Claims 14, 15, 17, 19, 21, 22, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above.
Note that given the several instances of language inconsistencies throughout the claims (i.e. ”feed elements”/”feed element drive wheels”, “first control signal”/“first velocity profile control signal”/ “first velocity profile”, etc.) several indefiniteness issues are presented, it is requested that Applicant review the claim language and ensure the language is definite and consistent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-21, 23-25, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent 5,006,042), in view of Levin (US PGPUB 2007/0164503).
Regarding Claim 13, Park discloses a corrugated board or paperboard sheet feeder apparatus (Figures 1-2) capable of feeding a single sheet (blank of 12) from a stack (12) of sheets (12) into a host machine (see Col 1, lines 5-9 and Col 2, lines 20-24) comprising: 
a) a sheet supporting feed table surface (top of housing 2 and top plate 15; see Figure 2) having a feed end and a delivery end and having feed elements (belts 4 of conveyor 1 and wheels 24-26) including drive wheels (wheels of conveyor 1 and wheels 24-26) for feeding a sheet (12) through the apparatus from the feed end to the delivery end (see “Annotated View of Figure 1” below);
b) the feed elements (belts 4 of conveyor 1 and wheels 24-26) comprising a first plurality of feed elements (wheels 24-26) in a first variable velocity zone (of suction box 16; see “Annotated View of Figure 1” below) arranged in a plurality of rows (rows 24, 25, 26 shown in Figure 2) which extend transversely to a direction of travel of a sheet through the apparatus;
c) a first dedicated computer controlled (via 27) motor (21-23; Col 2, lines 55 through Col 3, line 6) to drive the first feed elements (24-26) which drive the sheet (12) in a controllable first motion profile (Col 2, lines 55 through Col 3, line 6); 
d) the feed elements (belts 4 of conveyor 1 and wheels 24-26) comprising a second plurality of feed elements (belts 4 and corresponding wheels in which belts 4 are driven by) in a second velocity zone (of 2; see “Annotated View of Figure 1” below) adjacent to the first velocity zone (of box 16) and arranged in a second plurality of rows which extend transversely to the direction of travel of a sheet through the apparatus(see Figure 2 as the drive wheels associated with the belts 4 are clearly arranged in multiple rows)
e) a second dedicated computer controlled motor (3 controlled by 27; see Figure 2) to drive the second feed elements (4) in a controllable second motion profile (synchronous with the “machine”/”die cutter”; Col 2, lines 21-24); 
f) a first vacuum powered suction section (suction box 16 with suction applied via 17) located below the supporting feed table surface (top of 2 and plate 15) and corresponding first variably velocity zone (see Figures 1 and 2) for holding the sheet (12) against the first plurality of feed elements (24-26) while being fed thereby (see Col 2, lines 33-35); 
g) a second vacuum powered suction section (of 2 with suction applied by 5; Col 2, lines 24-27) located below the supporting feed table surface (top of 2 and plate 15) and corresponding to the second velocity zone (as shown) for holding the sheet (12) against the second plurality of feed elements (4) while being fed thereby (Col 2, lines 24-27); and 
h) a controller (27; Figure 2) configured to receive a velocity signal from a host machine ( of “machine”/”die cutter”; See Col 2, lines 20-24 which discloses the motor 3 being operated in synchronism with the machine and Col 3, lines 4-8 discloses the entire control profile of the feed elements/wheels 24-26 which is also determined based on the line speed of conveyor 1 which is based on the synchronization with the machine and therefore the speed of 1 can be readily viewed as a velocity signal from the host machine) and generate (i) a first control signal (“start-up signal”; Col 2, line 55) for the first motor (21-23; see Col 2, line 48 through Col 3, line 12 which discloses the entire control profile of the feed elements/wheels 24-26 which is also determined based on the line speed of conveyor 1 which is synchronized with the machine per Col 2, lines 20-24) and
the apparatus further configured to receive a second control signal for the second motor (3 controlled by 27) in response to the velocity signal to feed the sheet (12; See Col 2, lines 22-24 which discloses the motor 3 being operated in synchronism with the machine and therefore based on the structure of Figure 2, it can be readily assumed that this “synchronism” is carried out by the electronic control system 27) through the feeder apparatus at selected velocity profiles in the first and second velocity zones (as shown below; note Col 2, lines 22-24 which discloses synchronizing the motors 3, 21-23 with the host machine and see Col 2, line 48 through Col 3, line 12 which discloses the entire control profile of the feed elements/wheels 24-26 which is also determined based on the line speed of conveyor 1).  

    PNG
    media_image1.png
    311
    743
    media_image1.png
    Greyscale

Annotated View of Figure 1

	However, Park does not readily disclose that the controller (27) is configured to receive predetermined velocity signal from the host machine and generate corresponding control signals to both the first motor and the second motor as claimed. Attention can be brought to the teachings of Levin. 
Levin discloses a similar sheet feeder (Figure 3) comprising a feed table (4 divided into two vacuum zones (3, 21) each comprising feeding elements (15(1)-15(4), 24(5) and 24(6)) wherein the feeding elements are controlled by a controller (20; Figure 2) wherein the sheet feeder is connected to a host machine (“converting machine”; Para. 0003, 0058), and wherein the controller (20) receives predetermined velocity/ desired board speed signals (associated with the in-line speed of the machine; i.e. per Para. 0048) from the host machine and generate corresponding control signals to adjust the speed of the feeding elements (15(1)-15(4), 24(5) and 24(6)) to synchronize with the machine’s working cycle (See Paras. 0048, 0055, 0058; note  see also Claim 6 of Levin which mentions controlling the motors to reach a speed reference value based on the working pace of the process station; note that given the disclosure, even though a “signal” is not explicitly disclosed as being sent from the machine to the controller, in order to operate as disclosed, this must occur).
Park at least discloses some form of synchronization between the speed of the feeding elements and the speed/operation of the host machine. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the controller of Park such that it receives velocity signals from the host machine and generate corresponding control signals for each feeding element/motor thereof as taught by Levin. By modifying Park in this manner, the feeder apparatus can readily synchronize the speeds of each of the feeder elements with that of the host machine and different lengths of sheets can be compensated for as taught by Levin (see Paras. 0020, 0055, 0058).

Regarding Claim 14, Park, as modified, discloses the controller (27) responds to a sheet velocity signal (associated with conveyor 1) corresponding to a host machine speed to produce a first control signal to drive the first motor system (21-23) and the first plurality of feed elements (24-26; see Col 2, line 48 through Col 3, line 12 which discloses the entire control profile of the feed elements/wheels 24-26 which is also determined based on the line speed of conveyor 1 which is synchronized with the machine per Col 2, lines 22-24) through a first velocity profile to thereby accelerate a sheet at the feed end to a velocity greater than the host machine speed and to then decelerate the sheet to host machine speed(See Col 3, lines 4-12 which disclose operating the motors based on the length of the blanks and therefore it is clear that such controls are capable of accelerating and decelerating the blanks in the manner as claimed; note it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).  . 

Regarding Claim 15, Park, as modified, discloses the controller (27) responds to a sheet velocity signal corresponding to a host machine speed (associated with conveyor 1) to produce a second control signal to drive the second motor system (3) and the second plurality of feed elements (belts 4) through a second velocity profile to feed a sheet (12) received from, the first plurality of feed elements (24-26) to the delivery end at the host machine speed (note the modification in view of Levin above; See Col 2, lines 22-24 of Park which discloses the motor 3 being operated in synchronism with the machine and therefore based on the structure of Figure 2, it can be readily assumed that this “synchronism” is carried out by the electronic control system 27).

Regarding Claim 16, Park, as modified, discloses the first velocity profile control signal from the controller (27) drives the first motor system (21-23) and first feed elements (24-26) to initially accelerate a sheet (12) at a relatively low rate and thereafter at a relatively high rate before decelerating it to host machine speed to reduce peak torque required for the first motor system (21-23; note the 112 rejections above; it is noted that given the controls disclosed, the controller 27 is clearly capable of altering the velocity to obtained the claimed effects).

Regarding Claim 17, Park, as modified, discloses the second velocity profile control signal from the controller (27; as modified in view of Levin above) drives the second motor system (3) and second feed elements (4) to feed a sheet received from the first feed elements (24-26) after sheet acceleration begins and deliver the sheet to the delivery end at host machine speed (See Col 2, lines 22-24 which discloses the motor 3 being operated in synchronism with the machine and therefore based on the structure of Figure 2, it can be readily assumed that this “synchronism” is carried out by the electronic control system 27; note the alternative 103 rejection below).

Regarding Claim 18, Park, as modified, discloses the first dedicated motor system (21-23) is in the first variable velocity zone (of box 16) and wherein the controller (27) drives the first motor system (21-23) to produce a specific motion profile designed to reduce the peak torque requirements by initially accelerating the sheet at a lower rate than what would normally be required aver a specific distance, thereafter accelerating the sheet above host machine speed momentarily for it to “catch up,” and then decelerating the sheet to host machine speed to ensure that the longest sheet that can be fed (maximum sheet} is not sacrificed (again note the 112 rejections above and further note Col 3, lines 4-12 disclose adjusting operation based on the length of the blank and therefore it is clearly capable of accommodating a “large” sheet size).

Regarding Claim 19, Park, as modified, discloses the feeder apparatus retrofits a variety of existing host machines (i.e. “corrugated board handling machinery such as printer slotters, box making machines and rotary die cutters”; Col 1, lines 5-9), the controller (27) being connectable to (note given the use outlined, the apparatus and hence the controller must be connectable, in some manner, to the host machine) and responsive to the variety of host machines to provide the first and second velocity profiles for the feeder apparatus and wherein the velocity profiles accommodates the maximum feedable sheet size of the host machine ( see Col 2, lines 19-24 which outlines conveyor 1 (comprising belts 4) is synched with the host machine and per Col 3, lines 4-12 disclose adjusting operation based on the length of the blank and the speed of conveyor 1 and it is clearly capable of accommodating a “large” sheet size).

Regarding Claim 20, Park discloses airflow restrictors (vents 31; Figure 2) for the first vacuum section (of 16).
However, Park does not explicitly disclose restrictors in both vacuum sections and the restrictors being movable to alter the vacuum area on the basis of sheet size whereby each section has sufficient vacuum to hold sheets being fed against the feed elements.
Attention can again be brought to the teachings of Levin. Levin further teaches airflow restrictors (14; Figures 4a-4b) in both a first vacuum section (3) and a second vacuum section (21; see Para. 0037) which are movable to alter the vacuum area on the basis of sheet size whereby each section (3, 21) has sufficient vacuum to hold sheets being fed against feed elements thereof (see Para. 0037).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Park to include airflow restrictors in both vacuum sections as taught by Levin. By modifying Park in this manner, the vacuum sections can be readily adapted to the width of the sheets being fed as taught by Levin (see Para. 0032).
	Regarding Claim 21, Park, as modified by Levin, discloses several features of the claimed invention but does not disclose horizontal control surfaces on the table and located above the feed elements in a rest position to prevent contact between the feed elements and a sheet being fed by the feed apparatus and a controllable drive mechanism connected to move the control surfaces to selectively cover or uncover feed elements to contact and drive a sheet being fed in accordance with a variable drive motion profile.
Further, again attention can again be brought to the teachings of Levin which includes horizontal control surfaces  (rails 30 ;shown in Figure 1 or top portions 31 of 30; Figures 3 and 5) on the table (4, 22) and located above feed elements (15(1)-15(4)) in a rest position to prevent contact between the feed elements and a sheet being fed by the feed apparatus (See Figures 6a-6f) and a controllable drive mechanism (33) connected to move the control surfaces to selectively (via 33) cover or uncover feed elements (15(1)-15(4)) to contact and drive a sheet being fed in accordance with a variable drive motion profile (see Paras. 0042-0045 and 0049-0054).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the invention of Park to include the control surfaces as taught by Levin in order to prevent the subsequent sheet from being fed prior to the previous sheet feeding being completed and therefore prevent jamming of the apparatus. 
Regarding Claim 23, Park discloses a self-contained no-feed-roll computer controlled corrugated beard or paperboard sheet feeder apparatus (Figures 1-2) configured to retrofit or upgrade a pre-existing host corrugated board processing machine (i.e. “corrugated board handling machinery such as printer slotters, box making machines and rotary die cutters”; Col 1, lines 5-9), comprising:
a feed table surface (top of housing 2 and top plate 15; see Figure 2) for receiving boards (12) at a feed end and moving then to a delivery end (see “Annotated View of Figure 1” above);
first drive wheels (24-26; Figure 2) mounted in a first variable velocity zone (zone associated with box 16) of the table (2, 15) to drive boards (12) sequentially in a first motion profile through a first vacuum zone (of 16; Col 2, lines 55 through Col 3, line 6); 
second drive wheels (wheels associated with belts 4) mounted in a second velocity zone (of 2; see “Annotated View of Figure 1” above) of the table (2, 15) to drive boards (12) received from the first velocity zone (of 16) in a second motion profile through the second velocity zone (of 2; Col 2, lines 21-24), and
a controller (27) responsive to predetermined velocity signals from the host machine (based on line speed of 1) to generate (i) a first variable velocity control signal for the first variable velocity zone (of 16; Col 2, lines 55 through Col 3, line 8),
the apparatus configured to generate a second velocity control signal for the second velocity zone (see “Annotated View of Figure 1” above; see Col 2, lines 21-24 discloses that the conveyor 1 is synched with the host machine and therefore some form of signal is sent to the motor 3).
	However, Park does not readily disclose that the controller (27) is configured to receive predetermined velocity signal from the host machine and generate corresponding control signals to both the first motor and the second motor as claimed. Attention can be brought to the teachings of Levin. 
Levin teaches a similar sheet feeder (Figure 3) comprising a feed table (4 divided into two vacuum zones (3, 21) each comprising feeding elements (15(1)-15(4), 24(5) and 24(6)) wherein the feeding elements are controlled by a controller (20; Figure 2) wherein the sheet feeder is connected to a host machine (“converting machine”; Para. 0003, 0058), and wherein the controller (20) receives predetermined velocity/ desired board speed signals (associated with the in-line speed of the machine; i.e. per Para. 0048) from the host machine and generate corresponding control signals to adjust the speed of the feeding elements (15(1)-15(4), 24(5) and 24(6)) to synchronize with the machine’s working cycle (See Paras. 0048, 0055, 0058; note  see also Claim 6 of Levin which mentions controlling the motors to reach a speed reference value based on the working pace of the process station; note that given the disclosure, even though a “signal” is not explicitly disclosed as being sent from the machine to the controller, in order to operate as disclosed, this must occur).
Park at least discloses some form of synchronization between the speed of the feeding elements and the speed/operation of the host machine. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the controller of Park such that it receives velocity signals from the host machine and generate corresponding control signals for each feeding element/motor thereof as taught by Levin. By modifying Park in this manner, the feeder apparatus can readily synchronize the speeds of each of the feeder elements with that of the host machine and different lengths of sheets can be compensated for as taught by Levin (see Paras. 0020, 0055, 0058).
Regarding Claim 24, Park, as modified, discloses a dedicated primary servo motor (21-23) in the first variable velocity zone (of 16) configured to perform the first motion profile to reduce peak torque requirements by accelerating a board at a lower rate than what would normally be required over a specific distance, and thereafter to accelerate the board above machine speed momentarily for it to “catch up” and then decelerate the board to the host machine velocity indicated by the predetermined host machine velocity signals to ensure that the longest board that can be received by the host machine is not sacrificed (note the 112 rejections above; it is noted that given the controls disclosed, the controller 27 is clearly capable of altering the velocity to obtained the claimed effects).

Regarding Claim 25, Park, as modified, discloses a variable vacuum generator (at 5 and 17; note that it can be at least implied that a vacuum source is associated with each zone and it is variable either by turning on/off or with vents 31) and variable control surfaces (surfaces of top of housing 2 and plate 15 and shown in Figure 2 can be viewed as variable control surfaces without further details being claimed as they are clearly control surfaces and are variable in suction force given the vacuum application at 5 and 17) in each of the first and second velocity zones (see “Annotated View of Figure 1” above) and responsive to the first and second velocity control signals (note that the vacuum would be readily applied upon initiation of operation which would be readily associated with the control signals as claimed)

Regarding Claim 39, Park discloses a sheet feeder apparatus (Figures 1-2) for supplying sheets from a feeder to a sheet processing host machine having a predetermined nominal sheet velocity(i.e. “corrugated board handling machinery such as printer slotters, box making machines and rotary die cutters”; Col 1, lines 5-9), comprising:
{a} a first set of drive elements (24-26; Figure 2) for driving a sheet (12) through a first velocity zone (zone of box 16) in the feeder apparatus;
(b) a second set of drive elements (belts 4 and drive wheels associated therewith) for driving the sheet through a second velocity zone (of 2; see “Annotated View of Figure 1” above) in the feeder apparatus; 
(c) a controller (27; Figure 2) for the feeder apparatus; 
(d) a first set of drive signals supplied by the controller (27) to the first set of drive elements (24-26) for controlling the velocity of the sheet in the first velocity zone (of 16) in a first motion profile having an initial sheet velocity lower than the host machine nominal velocity and a second sheet velocity higher than the host machine nominal velocity as the sheet passes through the first velocity zone(of 16; Col 2, lines 55 through Col 3, line 6; note the 112 rejections above; it is noted that given the controls disclosed, the controller 27 is clearly capable of altering the velocity to obtained the claimed velocities).; and 
e) a second set of drive signals (Col 2, lines 20-24 which discloses synchronizing the speed of conveyor 1/belts 4 with the speed of the processing machine therefore some form of drive signals are obtained) supplied to the second set of drive elements (belts 4) for controlling the velocity of the sheet (12) in the second velocity zone (of 2; see “Annotated View of Figure 1” above) in a second motion profile having an adjustable constant sheet velocity equal to the host machine nominal velocity to deliver the sheet to the host machine at the nominal velocity (see Col 2, lines 20-24 which discloses synchronizing the speed of conveyor 1/belts 4 with the speed of the processing machine).
However, Park does not disclose the second set of drive signals being supplied by the controller (27). 
Levin teaches a similar sheet feeder (Figure 3) comprising a feed table (4 divided into two vacuum zones (3, 21) each comprising feeding elements (15(1)-15(4), 24(5) and 24(6)) wherein the feeding elements are controlled by a controller (20; Figure 2) wherein the sheet feeder is connected to a host machine (“converting machine”; Para. 0003, 0058), and wherein the controller (20) receives predetermined velocity/ desired board speed signals (associated with the in-line speed of the machine; i.e. per Para. 0048) from the host machine and generate corresponding control signals to adjust the speed of the feeding elements (15(1)-15(4), 24(5) and 24(6)) to synchronize with the machine’s working cycle (See Paras. 0048, 0055, 0058; note  see also Claim 6 of Levin which mentions controlling the motors to reach a speed reference value based on the working pace of the process station; note that given the disclosure, even though a “signal” is not explicitly disclosed as being sent from the machine to the controller, in order to operate as disclosed, this must occur).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the controller of Park such that a central controller generates corresponding control signals for each feeding element/motor thereof as taught by Levin. By modifying Park in this manner, the feeder apparatus can readily synchronize the speeds of each of the feeder elements with that of the host machine and different lengths of sheets can be compensated for as taught by Levin (see Paras. 0020, 0055, 0058).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent 5,006,042), in view of Levin (US PGPUB 2007/0164503), as applied to Claim 25, and in further view of Holmes (US Patent 5,228,674).
Regarding Claim 26, Park, as modified discloses several features of the claimed invention but fails to disclose the control surfaces in the first and second velocity zones are mounted above corresponding drive wheels in the zones to prevent sheets from contacting the drive wheels and a drive mechanism for the control surface to independently lower and raise the control surfaces to sequentially engage sheets with selected drive wheels as sheets are fed into the feeder apparatus.
Further, again attention can again be brought to the teachings of Levin which includes control surfaces  (rails 30; shown in Figure 1 or top portions 31 of 30; Figures 3 and 5) on the table (4, 22) and located above drive wheels (15(1)-15(4)) in a rest position to prevent contact between the drive wheels and a sheet being fed by the feeder apparatus (See Figures 6a-6f) and a controllable drive mechanism (33) connected to move the control surfaces to independently lower and raise the control surfaces to sequentially engage sheets with selected drive wheels  (15(1)-15(4))as sheets are fed into the feeder apparatus (see Paras. 0042-0045 and 0049-0054).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the invention of Park to include the control surfaces as taught by Levin in order to prevent the subsequent sheet from being fed prior to the previous sheet feeding being completed and therefore prevent jamming of the apparatus. 
However, it is noted that Park, as modified by Levin, does not readily disclose both velocity zones comprising control surfaces. 
Attention can be brought to Holmes which teaches control surfaces (104; Figures 6-7) similar to those of Levin which are situated at upstream and downstream zones relative to gate (14).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have arranged the control surfaces (as taught by Levin) into Park at positions upstream and downstream of the gate (11 of Park) as taught by Holmes which would readily result in control surfaces in the first and second velocity zones of Park as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Note the “Examiner’s Note” below.

	Regarding Claim 22, none of the prior art references disclose or render obvious the claimed features of Claim 22 which includes the features of Claims 13, 20 and 21. Specifically neither Park or Levin disclose the controllable drive mechanism of the control surfaces selectively angles the control surfaces to sequentially conceal the feed element drive wheels as a sheet is fed into the sheet feeder apparatus. While previously cited Lee (USP 9,162,834) discloses an angling mechanism for a control surface in a feeder apparatus, Lee does not readily disclose this angling mechanism is for several control surfaces and further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the incorporated control surfaces of Levin to achieve the claimed invention without the use of improper hindsight and significant structural changes to Park. 
	
	Regarding Claim 40, Park, as modified by Levin, discloses several features of the claimed invention but does not disclose first and second control surface sets in the first and second velocity zones movable based on respective surface signals in the manner as claimed. 
	Claim 41 depends from Claim 40 and therefore is viewed as allowable subject matter. 
	Regarding Claim 42, none of the prior art references disclose or render obvious the combination of the claimed features as outlined. 

Examiner’s Note
The proposal below is a proposed amendment to Claim 42 that would readily overcome the 112 rejections above as well as the objections outlined above and would be allowable over the prior art. Note that if Applicant was to incorporate such changes into Claim 42 as well as incorporate the features of Claims 22 and 40 into the respective independent claims, such an amendment would likely be able to be considered under the AFCP 2.0 program if filed as an after final amendment. 

42 (Proposed): A computer controlled corrugated board sheet feeder apparatus configured to retrofit a pre-existing host corrugated board processing machine, comprising:
 a feed table surface for receiving corrugated boards at a feed end and moving them to a delivery end;
first drive wheels mounted in a first variable velocity zone of said table to drive boards sequentially in a first motion profile through a first vacuum zone; 
second drive wheels mounted in a second velocity zone of said table to drive boards received from said first velocity zone in a second motion profile through a second vacuum zone to the delivery end;
a controller configured to receive predetermined velocity signals from the host machine to generate  based on predetermined velocity signals from the host machine; 
 based on the first variable velocity control signal, wherein the controller is configured to control the primary servo motor to perform the first motion profile including accelerating a board to a velocity above a velocity of the host machine and then decelerating the board to the velocity of the host machine

wherein said control surfaces in said first and second velocity zones are mounted above corresponding drive wheels in said zones to prevent boards
each said control surface to independently lower and raise said control surfaces to sequentially engage boardsboards through said feeder apparatus and into the host machine;
wherein the controller is configured to control the variable vacuum generators and the drive mechanisms of said control surfaces of said first and second velocity zones.


Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive as no specific arguments appear to be presented in view of the previous rejections and prior art references applied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/16/2022